ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1.Name of Insured (the "Insured")Bond Number Henderson Global Funds 01585111B Principal Office:737 N. Michigan Ave, Suite 1700 Chicago, IL 60611 Mailing Address:737 N. Michigan Ave, Suite 1700 Chicago, IL 60611 Item 2. Bond Period: from 12:01 a.m. on October 31, 2011, to 12:01 a.m. on October 31, 2012, or the earlier effective date of the termination of this Bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: LIMIT OF LIABILITY DEDUCTIBLE AMOUNT Insuring Agreement A— FIDELITY Not Applicable Insuring Agreement B— AUDIT EXPENSE Insuring Agreement C— ON PREMISES Insuring Agreement D— IN TRANSIT Insuring Agreement E— FORGERY OR ALTERATION Insuring Agreement F— SECURITIES Insuring Agreement G— COUNTERFEIT CURRENCY Insuring Agreement H— UNCOLLECTIBLE ITEMS OF DEPOSIT Insuring Agreement I— PHONE/ELECTRONIC TRANSACTIONS If “Not Covered” is inserted opposite any Insuring Agreement above, such Insuring agreement and any reference thereto shall be deemed to be deleted from this Bond. OPTIONAL INSURING AGREEMENTS ADDED BY RIDER: Insuring Agreement J— COMPUTER SECURITY Item 4.
